DETAILED ACTION

	This action is responsive to arguments and amendments filed 07/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. 	Claims 1,2 4-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (2020/0302775).
As to claim 1: Liu teaches a location system comprising: 
a first RFID tag transmitting a signal with an identifying characteristic (figure 1D, 153, paragraph 0294); 
a second RFID tag transmitting a second signal with a second identifying characteristic (figure 16C, showing multiple RFID tags transmitting identifying characteristics, 1602-1608 via 1610-1624)
first and second location receivers (196, 152), 
wherein at least one of the first and second location receivers receives the signal from the first RFID tag (paragraph 0295) and second signal (figure 16C) and 
a central server receiving information from at least one of the first and second location receivers, at least one of the central server and the first and second location receivers to calculating a location of the first RFID tag based on the at least one of the received first signal and second signal received from the first RFID tag by the at least one of the first and second location receivers (paragraph 0269, paragraph 0410, explaining that the multiple devices all communicate proximity of one another, including to the server);
a first short-range excited transmitting a message representative of its location, said message being receiveable by the at least one of the first RFID tag and the second RFID tag (figure 16C showing this, wherein the base station communicates with all of the RFID tags in close-range);
wherein the first and second RFID tags provide an indication that the first and second RFID tags were within close proximity to one another (as explained in paragraph 0410).
As to claim 2: Liu teaches that the first RFID tag transmits a MAC address (paragraph 0263).
As to claim 4: Liu teaches that the first short-range exciter transmits a low frequency signal (paragraph 0377).
As to claim 5: Liu teaches that the low frequency signal has a frequency of 125 kHz (paragraph 0377).
	As to claim 6: Liu teaches that the first RFID will transmit a message indicating proximity to the first short-range exciter upon receipt of the message from the first short-range exciter (figure 6c, responses shown at 655, detected through 638 proximity).
	As to claim 7: Liu teaches that the message transmitted by the first short- range exciter has information representative of at least one of the building, floor and room in which the first short-range exciter is located (paragraphs 0192, 0236).
	As to claim 8: Liu teaches a second RFID tag (figures 1, two instances of 153). 
	As to claim 9: Liu teaches that the central server creates a record containing information when the first and second RFID tags were within close proximity (paragraphs 0192, 0193, 0226-0227, 0322).
	As to claim 10: Liu teaches that the central server checks whether the first and second RFID tags received a message from the first short-range exciter (paragraphs 0192-0193, 0226-0227)
 	As to claim 11: Liu teaches that the central server updates the record to denote a high confidence value that the first and second RFID tags were within close proximity (paragraphs 0192-0193, 0226-0227).
	As to claim 13: Liu teaches that the indication is at least one of an audio signal and a haptic vibration (paragraph 0136).

Response to Amendment
	Claim 1 is amended with the material of cancelled claim 3, further including that the RFID tags provide if they were in close proximity to one another.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Liu does not teach that the first and second RFID tags provide a mechanism for indication that they were in close proximity.  Examiner does not find this to be true – Liu is directed at a number of proximity detectors of an event within a region that all communicate, and moving objects within the region.  As the communications are interchangeable, the device are constantly reporting positional information with respect to the proximity of other RFID tags in the region.  This is shown in figures 16A-16C, and examiner feels this is straightforwardly taught by the reference.  It could be the case that the amendments are intended to import additional weight to the claims, but it is possible examiner is not understanding the distinction applicant is attempting to draw.  Examiner’s telephone number and email are included at the end of this rejection if further communication would illuminate these differences.
As is such, claims are rejected by Liu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876